DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Examiner's Note.
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as", “able to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as"", “able to” or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Response to Amendment
             Applicant’s amendment necessitated new grounds of rejection. 
This action is made final in view of the new grounds of rejection.      

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: "a cantilevered portion”. 

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a cantilevered portion and an axis that is substantially parallel to the upward angle, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

                                            		Double Patenting  
       The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
At least Claims 1 and 20 are rejected on the ground of nonstatutory obviouness double patenting as being unpatentable over claims 1 of U.S. Patent No. 7900877 in view of claim 1 of U.S. Patent No. 10562613.      
Claim 1 of U.S. Patent No. 7900877 discloses the limitations of At least Claims 1 and 20 except for a cantilevered portion.
In view of the teachings of U.S. Patent No. 10562613 it would have been obvious to one having ordinary skill in the art to modify claim 4 of U.S. Patent No. 7900877 by including the cantilevered portion since this would to increase and decrease lift at different flight condition as taught by U.S. Patent No. 10562613, claim 4.    

Claim Rejections - 35 USC § 112
       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
          
Claims 14-16, 18 and 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Re claims 1, 9, and 18-20       the term “a cantilevered portion” is improper claim language rendering the claim vague and indefinite for examination.  It is unclear what is the "cantilevered portion” recited in the claims refer to.

Re claims 1, 9, and 18-20       the term “an axis that is substantially parallel to the upward angle” is improper claim language rendering the claim vague and indefinite for examination.
  It is unclear what is the an axis that is substantially parallel to the upward angle recited in the claims since the angle is defined: the figure formed by two lines diverging from a common point.

 The above are only examples of such informalities.  The Applicant is required to review the entire claims set and correct all such informalities.        

Reference of prior art
Guida.   (US 20110127383, Active winglet).
Werthmann. (US 2012/0187251, Multiple Controllable Airflow Modification Devices)
Guida. (US 2012/0187251, Multiple Controllable Airflow Modification Devices), hereinafter Guida-1.

    Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
          	 Claim 1    is rejected under 35 U.S.C. § 103(a) as being unpatentable over Guida and further in view of Werthmann. 
         Re claim 1   Referring to the figures and the Detailed Description, Guida discloses: A winglet fixedly attachable to a baseline wing of an aircraft comprising:a horizontal portion comprising a control surface (claim 1); 
However Guida fails to teach as disclosed by Werthmann: an angled portion coupled to the horizontal portion and projecting at an upward angle from the horizontal portion (fig. 2, item 2), 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Werthmann teachings of an angled portion coupled to the horizontal portion and projecting at an upward angle from the horizontal portion raft into the Guida to increase the actual wing span in flight to compensate for the actual wing span reduction due to the wing’s warp or bending in G-1 flight condition increase wing efficiency.
the angled portion comprising a cantilevered portion configured to move about an axis that is substantially parallel to the upward angle  (Werthmann fig. 2, item 2, Rotation on the z-axis), the control surface and the angled portion which, when attached to the baseline wing of the aircraft increase wing efficiency at a flight condition (Guida claim 1 and Werthmann col. 6, l 1-3).
 	Re claim 2  Referring to the figures and the Detailed Description, Guida, as modified above discloses:  The winglet of claim 1, further comprising a control system for controlling motion of the control surface and the angled portion based at least in part on in-flight flight condition data (Werthmann col. 4, l 45-50, Guida claims 1 and 2). 

 	Re claim 3    Referring to the figures and the Detailed Description, Guida, as modified above discloses:  The winglet of claim 2, the control system communicatively coupled to a sensor located on the aircraft and configured to receive a signal from the sensor located on the aircraft (Guida fig. 1, item, 114).
 	Re claim 4    Referring to the figures and the Detailed Description, Guida, as modified above discloses:  The winglet of claim 2, the control system configured to: 	 deflect the control surface down and rotate a leading edge of the angled portion in to increase lift at a first flight condition (col. 3, items 15-26); and
 deflect the control surface up and rotate the leading edge of the angled portion out to decrease lift at a second flight condition (Guida col. 3, items 15-26).

	Re claim 5    Referring to the figures and the Detailed Description, Guida, as modified above discloses the claimed invention except for the control surface configured to deflect between 15 degrees up and 15 degrees down; and the angled portion configured to deflect between 4 degrees in and 4 degrees out. It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the control surface configured to deflect between 15 degrees up and 15 degrees down; and the vertical portion configured to deflect between 4 degrees in and 4 degrees out to obtain the adequately required aerodynamic forces without increasing the aerodynamic drag resulting from high deflection angles, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

 	Re claim 8  Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The winglet of claim 2, the sensor comprising one or more of angle-of- attack, airspeed, density, atmospheric conditions or pressure (Guida col. 3, l 24-26). 
Re claim 9    Referring to the figures and the Detailed Description, Guida, as modified above discloses: 
(Claim 9 is similar in scope to Claim 1; therefore, Claim 9 is rejected under the same rationale as Claim 1). 
  Re claim 11    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The wingtip device of claim 9, wherein the angled axis is substantially parallel to a spanwise portion of the angled portion (Werthmann item 2).  

Re claim 12    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The wingtip device of claim 9, the control surface of the baseline wing is located proximate to the wingtip device (Guida  116).  

Re claim 13    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The wingtip device of claim 9, the control surface comprising at least one of an aileron, flaperon, flap, spoiler, spoileron, controllable airflow modification device (Guida  116).  

Re claim 14    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The wingtip device of claim 9, further comprising a control system for controlling motion of the control surface and angled portion based at least in part on in-flight flight condition data (Werthmann col. 4, l 45-50, Guida claims 1 and 2).  

Re claim 15    Referring to the figures and the Detailed Description, Guida, as modified above discloses:  The wingtip device of claim 14, the control system communicatively coupled to a sensor located on the aircraft and configured to receive a signal from the sensor located on the aircraft (Guida  fig. 8, blocks 802, 804 and 803).    

Re claim 16    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The wingtip device of claim 14, the control system configured to: deflect the control surface down (Guida  claim 14) and rotate a leading edge of the angled portion in to increase lift at a first flight condition (Guida col. 3, items 15-26 and col. 5, l 4-22); and deflect the control surface up (Guida  claim 14) and rotate the leading edge of the angled portion out to decrease lift at a second flight condition (Guida col. 3, items 15-26 and col. 5, l 4-22).  

Re claim 17    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The wingtip device of claim 9, the wingtip device comprising at least one of winglet, end-plate, spiroid, split winglet, fence, rake, swallow tail (Guida  claim 1).  

Re claim 18    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   
(Claim 18 is similar in scope to Claims 1-3 and 16; therefore, Claim 18 is rejected under the same rationale as Claims 1-3 and 16).

Re claim 19    Referring to the figures and the Detailed Description, Guida, as modified above discloses:   The method of claim 18, wherein the adjusting of the control surface and angled portion comprises rotating the control surface along a horizontal axis such that an edge of the control surface moves up or down in relation to the baseline wing (Guida claim 14) and rotating the cantilevered  portion about the axis that is substantially parallel to a vertical axis of the aircraft such that an edge of the vertical portion moves in or out in relationship to the baseline wing (Werthmann fig. 2, item 2, Rotation on the z-axis).  


Re claim 20  Referring to the figures and the Detailed Description, Guida, as modified above discloses: 
 (Claim 20 is similar in scope to Claim 1; therefore, Claim 20 is rejected under the same rationale as Claim 1). 

Claims 6 and 7    are rejected under 35 U.S.C. § 103(a) as being unpatentable over Guida in view of Werthmann and further in view of Guida-1. 

            Re claim 6    Referring to the figures and the Detailed Description, Guida, as modified above fails to teach as disclosed by Guida-1:      The winglet of claim 2, the control system configured to control the control surface and angled portion independently of at least one of an auto-pilot or a fly-by-wire system of the aircraft (Guida ¶ 0092). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Guida-1 teachings of the control system being configured to control the control surface and angled portion independently of at least one of an auto-pilot or a fly-by-wire system of the aircraft into the Guida, as modified above teachings to reduce the load on the auto-pilot or a fly-by-wire system of the aircraft. 

 	Re claim 7    Referring to the figures and the Detailed Description, Guida, as modified above fails to teach as disclosed by Guida-1:       The winglet of claim 2, the control system configured to control the control surface and angled portion in conjunction with at least one of an auto-pilot or a fly-by-wire system of the aircraft (Guida ¶ 0092). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Guida-1 teachings of the control system being configured to control the control surface and angled portion in conjunction with at least one of an auto-pilot or a fly-by-wire system of the aircraft into the Guida, as modified above teachings to reduce the weight of the aircraft by eliminating the  separate control system. 

Response to Arguments
        Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. 

                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642